     Case 3:18-cv-00840-GPC-BGS Document 371 Filed 06/29/21 PageID.9077 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE OUTLAW LABORATORIES, LP                   Case No.: 18-cv-840-GPC-BGS
12     LITIGATION
                                                       ORDER DENYING (1) EX PARTE
13                                                     MOTION TO PREVENT
                                                       DISCLOSURE OF PRIVILEGED
14
                                                       MATERIALS, AND (2) MOTION TO
15                                                     FILE DOCUMENT UNDER SEAL
16
                                                       [ECF Nos. 321, 327]
17
18           Pending before the Court are several pretrial disclosure issues initially raised by
19    the now-dismissed “Outlaw Defendants” (consisting of Outlaw Laboratory, L.P., Michael
20    Wear, and Shawn Lynch). See ECF No. 321, 327. Upon considering the moving
21    documents, the case record, and the developments that have occurred in this lawsuit, the
22    Court DENIES the motions filed by the parties.
23                                        BACKGROUND
24          The dispute over the parties’ pretrial disclosure relates to Outlaw Defendants’
25    protest that Tauler Smith, LLP (“Tauler Smith”), Outlaw Defendants’ former counsel and
26    now the main counter-defendant in this case, is producing documents that should be
27
                                                   1
28                                                                                 18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 371 Filed 06/29/21 PageID.9078 Page 2 of 5




 1    protected as attorney-client privilege. Specific to the dispute in front of this Court, Tauler
 2    Smith submitted its Pretrial Disclosures on October 9, 2020, which discussed in part the
 3    possibility of using certain evidentiary exhibits, including Exhibits R and S. See ECF
 4    No. 309 at 7.1 Exhibit R is represented to be “Emails between Tauler Smith, Mike Wear,
 5    and Shawn Lynch.” Id. Exhibit S is represented to be “Emails between Robert Tauler
 6    and Sean Reagan [counsel for the Outlaw Defendants in the instant lawsuit].” Id.
 7          Outlaw Defendants filed an Ex Parte Motion requesting the Court to conduct an in
 8    camera review of these two Exhibits and to prevent Tauler Smith from further disclosing
 9    materials protected under the attorney-client privilege. See ECF No. 321 at 2–3. While
10    Tauler Smith opposes the Ex Parte Motion, see ECF No. 326, Tauler Smith also filed a
11    Motion to File Document Under Seal (specifically Exhibit S) out of an abundance of
12    caution. ECF No. 327. Tauler Smith also represents that Exhibit R has not been
13    produced, and disclosed only to Outlaw Defendants’ counsel. See ECF No. 326 at 2.
14          Outlaw Defendants did not file any reply brief relating to their Ex Parte Motion,
15    and did not respond to Tauler Smith’s Motion to File Document Under Seal. In addition,
16    Outlaw Defendants are no longer parties to the instant lawsuit. The Court granted
17    Outlaw Defendants’ Joint Motion to be dismissed in this case. See ECF No. 363.
18                                           DISCUSSION
19          The Court DENIES Outlaw Defendants’ Ex Parte Motion for several reasons.
20    First, Outlaw Defendants are no longer a party to this lawsuit, and thus their Ex Parte
21    Motion is moot. See, e.g., United Ass’n of Journeyman & Apprentices of the Plumbing &
22    Pipe Fitting Indus., Underground Util./landscape Loc. Union No. 355 v. Maniglia
23    Landscape, Inc., No. 17-CV-03037-RS (LB), 2019 WL 7877821, at *1 to *2 (N.D. Cal.
24
25
26    1
       References to specific page numbers in a document filed in this case correspond to the
      page numbers assigned by the Court’s Electronic Case Filing (“ECF”) system.
27
                                                    2
28                                                                                 18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 371 Filed 06/29/21 PageID.9079 Page 3 of 5




 1    July 25, 2019) (denying the Laborers Trustees’ motion for a protective order as moot
 2    because they were no longer parties to the lawsuit after the court’s partial summary
 3    judgment order); Autodesk, Inc. v. Alter, No. 16-CV-04722-WHO, 2017 WL 1862505, at
 4    *7 n.3 (N.D. Cal. May 9, 2017) (denying Disney’s motion to seal as moot because Disney
 5    was no longer a party to the action). Second, Outlaw Defendants did not comply with
 6    Local Civil Rule 83.3.g in filing their Ex Parte Motion. The Rule requires any ex parte
 7    motion to include an affidavit or declaration explaining the circumstances behind the ex
 8    parte filing. See CivLR 83.3.g.2. Lacking such affidavit or declaration, the Court may
 9    dismiss the Ex Parte Motion for failure to follow procedure. See CivLR 41.1.b.
10          Third and most importantly, the Ex Parte Motion lacks merit. Exhibit R cannot be
11    the basis to claim a breach of attorney-client privilege, since it has not been produced and
12    Tauler Smith only disclosed the underlying documents to Outlaw Defendants’ counsel.
13    See ECF No. 326-1 at 5 (email exchange record). At minimum, any in camera review
14    will be better suited during an in limine hearing.
15          As to Exhibit S, Outlaw Defendants cannot assert attorney-client privilege for the
16    underlying documents. Outlaw Defendants have the burden of establishing the existence
17    of any attorney-client privilege. Regents of Univ. of California v. Affymetrix, Inc., 326
18    F.R.D. 275, 278 (S.D. Cal. 2018) (citing In re Grand Jury Investigation, 974 F.2d 1068,
19    1070–71 (9th Cir. 1992)). And any communication “made in the presence of, or shared
20    with, third-parties destroys the confidentiality of the communications and the privilege
21    protection.” Id. at 279 (quoting Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 578
22    (N.D. Cal. 2007)). See generally Edna S. Epstein, The Attorney-Client Privilege and the
23    Work-Product Doctrine 1.III (6th ed. 2017) (discussing the elements for attorney-client
24    privilege, which includes the communication to be “made between privileged persons”).
25          Exhibit S consists of several email communications, and each email includes Mr.
26    Eric Boss, an attorney at the Pulaski Law Firm. Important to note, Pulaski Law Firm
27
                                                    3
28                                                                                18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 371 Filed 06/29/21 PageID.9080 Page 4 of 5




 1    (and Mr. Boss) was not retained to provide legal advice, but merely to fund the alleged
 2    “Outlaw Enterprise’s” litigation scheme against various stores. See ECF No. 293 at 4, 10
 3    (discussing Pulaski Law Firm’s involvement). Thus for the purpose of establishing
 4    attorney-client privilege, Pulaski Law Firm is not an “attorney,” but instead a third-party
 5    litigation funder. Cf. United States v. Sanmina Corp., 968 F.3d 1107, 1116 (9th Cir.
 6    2020) (discussing that “communications with attorneys for the purpose of non-legal
 7    advice are not privileged”); Liew v. Breen, 640 F.2d 1046, 1050 (9th Cir. 1981)
 8    (“[Appellant’s] clients did not approach him for legal advice and assistance, but rather
 9    with the aim of finding meritorious litigation to finance. Such business activities do not
10    involve [appellant’s] services as an attorney and thus do not arise out of the attorney-
11    client relationship.”). The Outlaw Defendants have failed to establish how the
12    communication shared with a third-party litigation funder retains the attorney-client
13    privilege protection. Cf. Finjan, Inc. v. SonicWall, Inc., No. 17CV04467BLFVKD, 2020
14    WL 4192285, at *4 (N.D. Cal. July 21, 2020) (declining to grant attorney-client privilege
15    for communications shared with a litigation funder); Sanchez Ritchie v. Sempra Energy,
16    No. 10CV1513-CAB(KSC), 2015 WL 12912316, at *4 (S.D. Cal. Apr. 6, 2015)
17    (rejecting “common interest” privilege when the court construed the non-party movant’s
18    role as that of a third-party financier of plaintiff’s attorney’s fees and costs). See
19    generally Grace M. Giesel, Alternative Litigation Finance and the Attorney-Client
20    Privilege, 92 Denv. U. L. Rev. 95 (2014) (discussing that attorney-client privilege does
21    not extend to litigation finance entities, and rejecting the possible grounds such as the
22    joint client doctrine, the common interest doctrine, and the agency doctrine).
23          Because the Court does not consider the underlying documents in Exhibit S to be
24    protected under attorney-client privilege, the Court also DENIES Tauler Smith’s Motion
25    to File Document Under Seal, ECF No. 327, which was filed purely out of caution and as
26    a reaction to the Outlaw Defendants’ Ex Parte Motion.
27
                                                     4
28                                                                                   18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 371 Filed 06/29/21 PageID.9081 Page 5 of 5




 1                                       CONCLUSION
 2          For the reasons discussed above, the Court DENIES Outlaw Defendants’ Ex Parte
 3    Motion to Prevent Tauler Smith’s Disclosure of Privileged Materials, ECF No. 321, and
 4    DENIES Tauler Smith’s Motion to File Document Under Seal, ECF No. 327.
 5          IT IS SO ORDERED.
 6
 7    Dated: June 29, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                5
28                                                                           18-cv-840-GPC-BGS
